Citation Nr: 0301217	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  98-08 290A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a compensable rating for genital herpes.



WITNESSES AT HEARING ON APPEAL

Veteran and daughter 



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active service from June 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  That decision, in part, 
granted service connection for genital herpes and awarded 
a noncompensable evaluation.  The veteran appealed that 
decision.  In July 1999, the veteran testified before the 
undersigned member of the Board during a hearing at the 
RO.  

In a December 1999 decision, the Board remanded the 
instant claim, and denied additional claims.  The Board 
denied reconsideration of its December 1999 decision in 
April 2000 and again in June 2000.  See 38 U.S.C.A. 
§§ 7103, 7104 (West 1991 & Supp. 2002).  Thus, the only 
issue remaining on appeal is that so noted on the front 
page of this decision.  

Following the RO's development per Board remand of the 
issue of genital herpes, the Board denied the veteran's 
claim in a February 2001 decision.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In that litigation, the 
Court issued an order, dated in August 2001, in which it 
vacated the Board's decision and remanded the matter for 
consideration of the veteran's claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Court remanded the case to the 
Board under the authority of 38 U.S.C.A. § 7252(a) (West 
Supp. 2002).  

The Board notes that the veteran was represented before 
the Court by a private attorney, Norman R. Zamboni.  He 
was previously unrepresented before the Board.  There is 
no fee agreement of record between the veteran and Mr. 
Zamboni.  In a January 2002 letter from the Board to Mr. 
Zamboni, the Board requested that Mr. Zamboni clarify 
whether he was also intending to represent the veteran 
before VA.  No response was received from Mr. Zamboni.  In 
August 2002, the Board contacted the veteran by letter and 
informed him of Mr. Zamboni's non-response.  The veteran 
was given an opportunity to appoint a representative, but 
has not done so.  


FINDING OF FACT

Genital herpes is manifested by the veteran's subjective 
complaints of pain, recurrent itching and sores limited to 
primarily to the genital region, and buttocks; but without 
objective evidence of lesions on any part of the body.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected genital herpes have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002); 67 Fed. Reg. 49590-49599 
(Jul. 31, 2002) (to be codified at 38 C.F.R. § 4.118).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that subsequent to the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the veteran has been notified of 
the requirements for the benefit sought on appeal, the 
evidence considered in deciding his claim, and the basis 
of the denial of his claim.  

A letter to the veteran from the Board, dated in November 
2002, informed him of the evidence needed to substantiate 
his claim and of what evidence he was responsible for 
obtaining.  The veteran has not identified, nor is the 
Board aware of, additional pertinent treatment records.  
VA has thereby met its obligation to notify the veteran of 
the evidence needed to substantiate the claim and of what 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an 
examination when there is a competent evidence that a 
claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  38 
U.S.C.A. § 5103A(d).  In December 1999, the Board remanded  
the veteran's claim for a VA examination.  A June 2000 
examination was conducted, however, the examiner did not 
address genital herpes, and further examination was 
ordered.  In July 2000, the veteran was re-examined and 
the examiner addressed the issue of genital herpes.  Since 
that time, the veteran has not submitted any additional 
medical evidence that would lead the Board to conclude 
that further examination is necessary.  

The Board therefore finds that, there is no additional 
assistance that would be reasonably likely to assist the 
veteran in substantiating his claim.  

Legal Criteria

Disability evaluations are determined by applying a 
schedule of ratings (rating schedule) which represent, as 
far as can practicably be determined, the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The Court has held that at the time of assigning an 
initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Initially, the Board notes that during the pendency of 
this appeal, VA issued new regulations for evaluating 
disabilities of the skin under 38 C.F.R. § 4.118.  67 Fed. 
Reg. 49590-49599 ( Jul. 31, 2002).  The changes became 
effective August 30, 2002.  When a law or regulation 
changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the 
Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991), 
can be no earlier than the effective date of that change.  
The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000 (2000).

The veteran was notified of the new regulations for 
evaluating disabilities of the skin in a November 2002 
letter.  He has not submitted evidence or argument in 
response to this notification.  

The Schedule provides that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  
Nor will ratings assigned to organic diseases and injuries 
be assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (2002).

In this case, the veteran complains of manifestations of 
itching and skin sores.  Such disability is best rated 
analogously to eczema, under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806.  Eczema is similar to herpes, in that it 
includes manifestations of open sores and itching as well 
as constitutional involvement at a more severe level. 

Under the criteria in effect prior to August 30, 2002, 
eczema with slight, if any, exfoliation, exudation or 
itching, and if on a nonexposed surface or small area, 
warrants a noncompensable evaluation.  With exfoliation, 
exudation or itching and if involving an exposed surface 
or extensive area, a 10 percent evaluation is assigned.  A 
30 percent evaluation is assigned where there is exudation 
or constant itching, extensive lesions, or marked 
disfigurement; and a 50 percent evaluation is assigned 
where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or where 
the condition is exceptionally repugnant.  A note to 
38 C.F.R. § 4.118 provides that the most repugnant 
conditions may be submitted for central office rating with 
several unretouched photographs.  38 C.F.R. § 4.118, DC 
7806.  

Under the current criteria in effect on and after August 
30, 2002, DC 7820 reflects that for infections of the skin 
not listed elsewhere (including bacterial, fungal, viral, 
treponemal and parasitic diseases), the disease is to be 
rated as disfigurement of the head, face or neck (DC 
7800); scars (DCs 7801, 7802, 7803, 7804, or 7805), or; 
dermatitis (DC 7806), depending upon the predominant 
disability.  See 67 Fed. Reg. 49590-49599 (2002).  

The veteran's genital herpes is best rated under DC 7806 
for dermatitis or eczema.  Under this code, a 
noncompensable evaluation is warranted for dermatitis or 
eczema when there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, 
and, no more than topical therapy is required during the 
last five months.  When there is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, or exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the 
past twelve month period, a 10 percent evaluation is 
warranted.  When there is 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period, a 30 percent evaluation is warranted.  To 
warrant a 60 percent evaluation, more than 40 percent of 
the entire body or more than 40 percent of the exposed 
area affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period.  Id.  

Analysis

In establishing service connection in October 1997, the RO 
considered the veteran's service medical records, which 
show treatment for penile lesions, eventually diagnosed as 
herpes progenitalis, and post-service medical evidence to 
include VA outpatient records dated from February 1988 to 
May 1997, which note a history of complaints of recurrent 
herpes without documented treatment.  

The RO granted the veteran's claim based on benefit of the 
doubt.  Although available medical records at that time 
showed some skin complaints, no competent medical 
professional has related these complaints to recurrent 
genital herpes.  Those same medical records document 
treatment and evaluation of multiple other disabilities, 
to include disabilities of the skin.

The veteran perfected an appeal with respect to the 
October 1997 initial noncompensable rating assignment and, 
has submitted numerous duplicate copies of evidence to 
include VA treatment records, adjudication documents and 
medical information from the railroad, which was a former 
employer.  He has annotated such with arguments pertinent 
to his multiple disabilities.  Records do include VA 
examination reports and outpatient records noting skin 
problems over the veteran's body, including the genito-
urinary area over the years.  Competent evidence does not 
attribute such manifestations to genital herpes, instead 
showing other diagnoses.

In July 1999, the veteran testified at a hearing before 
the undersigned at the RO.  He reported itching on his 
body including the genital area.  He complained of 
continued genital pain, and reported recurrent problems 
with herpes for which he used medication during active 
periods.  

In July 2000, the veteran was examined for VA purposes.  
The examiner noted review of the claims file and the 
veteran's report of genital herpes since 1942, with 
intermittent recurrences, one to three times per year, 
each episode lasting two to three weeks.

The veteran denied current treatment, and reported that he 
used alcohol when lesions were present.  The examiner 
noted no symptoms such as pruritus or pain.  The veteran 
reported itching and soreness during periods of active 
lesions.  Physical examination revealed no visible lesions 
on the genitalia, no evidence of ulceration, exfoliation 
or crusting and no associated systemic or nervous 
manifestations.  The examiner's diagnosis was history of 
genital herpes; no visible lesions.  

Also in the claims file are additional records of VA 
treatment, dated up to the year 2000.  These records 
reflect treatment and evaluation for multiple physical 
complaints without note of dermatologic or constitutional 
symptoms attributable to genital herpes.  

Based on the absence of manifestations such as any skin 
changes in the genital area, or constitutional or other 
involvement such as genito-urinary difficulty attributable 
to genital herpes, a compensable evaluation is not 
warranted in this case.  Specifically, a compensable 
evaluation under DC 7806, with respect to the regulations 
in effect prior to August 30, 2002, contemplates 
involvement of an exposed surface or extensive area.  

Viewing his symptoms in the most sympathetic light, the 
area complained of by the veteran is not exposed.  Nor, 
based on his history of primarily genital involvement with 
only some buttock involvement, and in conjunction with the 
absence of any examination evidence of active lesions or 
residuals thereof, does the evidentiary record point to 
involvement of an "extensive area."  

Applying the rating criteria effective on and after August 
30, 2002, the Board must observe that there is no evidence 
of active lesions or residuals thereof.  A compensable 
rating would require that 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas be affected by 
genital herpes.  Genital herpes have not been show over 
any part of the body.  It is also not demonstrated that 
the veteran must take intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks 
during the past twelve month period.  Rather, the record 
shows that he has received no treatment.

The Board has additionally considered whether the 
veteran's disability would warrant a rating in excess of 
10 percent under both the old and current rating criteria.  
However, given the lack of evidence of active disease, no 
increase is found warranted.  

The veteran himself is not competent to attribute any 
physical manifestations to herpes or to establish a degree 
of disability residual thereto.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Absent objective manifestations 
of disability attributable to genital herpes, a 
compensable evaluation under the regulations in effect 
prior to, as well as on and after August 30, 2002 is not 
warranted.  Therefore, a preponderance of the evidence is 
against the veteran's claim.  

The decision herein has included consideration of the 
Court's decision in Fenderson, supra.  In denying the 
claim, the Board has considered all the evidence, to 
include the service medical records and the records of 
post-service medical treatment to date consistent with the 
Court's decision in Fenderson.  The record does not show 
that the veteran was entitled to a compensable evaluation 
for any period since the effective date of the grant of 
service connection.

Finally, the Board has considered whether the case should 
be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2002).  In this respect, the Board 
notes that the veteran has not required any, let alone 
frequent, periods of hospitalization for genital herpes.  
The veteran has not alleged, nor does the record show that 
genital herpes causes marked interference with employment.  
In sum, there is no indication in the record of such an 
unusual disability picture that application of regular 
schedular standards is impractical.  Therefore, the Board 
finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A compensable evaluation for genital herpes is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

